Title: To John Adams from François Adriaan Van der Kemp, 10 November 1796
From: Van der Kemp, François Adriaan
To: Adams, John



Sir!
Kempwick 10 Nov. 1796.

I hasten to send your Excellencÿ another letter from mÿ solitarÿ mansion. before the united American Electors have called you to occupy the chair of their President. It would have been a pleasant satisfaction if I could have contributed to it my part. it seems this must not so be, but you know my heart. Once—in my life—I begged of a man in place the favor, to be classed among the electors that I might deserve well once more of a countrÿ what I believed me obliged to defend with my pen, before I enjoy’d her favours; and to encourage their negotiations for moneÿ—but—early spent perhaps in this—plays her part; and knowing, that I could not be lost for John Adams—or principally of a wel-moulded government Providence dictated perhaps to cast the die for another, who might be got over by such an allurement I shall be certainly satisfied to be left home, if there is made choice of an Elector, as warmly adicted to you—to our Interests I mean, and more influential by his collegues.
Amusing me Self—these long evenings, of pervoleurig again the works of that Great Prussian King, whom’s merits receive a new lustre from the vices of his base successor. I was struck, that he consider’d the idea of a French Republic—supposed as possible by the late Helvetius de Paradoxe et folie complette oeuvr.  xi—p. 326—and perhaps if he was this moment alive—he would yet defend his Sentiment, and answer to the objected established constitution waxt.—till the last act of this tragical farce is concluded. Or think you, that his politics would have changed so fast as Condorcet’s? I can not help of transcribing few lines from one of his letter to the Prussian King of 11 Maÿ 1785 “le bonheur des Peuples depend plus des lumieres de ceux qui les gouvernent, que de la forme de constitutions Politiques, et que plus ses formes sont compliquées, plus elles approchent de la Democratie, moins elles conviennent aux nations ou le commun des Citoyens manque d’instruction, ou de temps, pour s’occuper des affaires Publiques—. qu’enfin il y’a plus d’esperance dans une Monarchie que dans une République, de voir la destruction des abus s’operer avec prompitude et d’une maniere tranquille (oeuvr. xii. 324) Should Condorcet, Roche–foucauld and manÿ yet this moment have believed that one Assemblÿ would afford the safest opportunity of restoring Royalty as a unb–limited Monarchÿ?
I did see no European accounts since Jordan’s repeal before Prince Charles—but my opinion with regard French Politicks and the stability of their actual form of Government is not yet shaked no more—than my hopes encrease for the permanent deliverance of the batavians from the yoke of their late Stadholder—to their Resident I applÿ, what Willem Burgandÿ, alias, Prince of Orange answer’d Count Salm—asking the Stadhoulder how his Alma viva—(the Count came with this kind of surtout for the first time on the Parade) did please his Highness. Il vous sied parfaitement bien—il se trame a tout vent.
I was not—to return to the wel–fighting French armies, surprised at all at Jordan’s check, and expect more severe blows from that Quarter in proportion the French armies leave the plains, and penetrate in the mountains and woods of Moravia and Bohemia—full of defiles, where the Austrians—by their superior knowledge of the local situation shall prepossess them of the best entrenched camps—and crush the Separated bodies—if I am not mistaken, uncertain if you have King Fred’s works—I shall—there all what respects America—merits your notice—how triffling it may be—and few triffles escaped Fred’ks pen. transcribe few lines more from them.
In a letter to Alembert 17 March 1777. he says— si les Anglois, animes des fureurs du Dieu Mars, ont la fievre chaude, il n’y a pas d’apparence que L’epidemie franchisse les mers, pour se communiquer au Continent; Leur guinees l’ont fait passer a quelques Principi di Germania besognosi di scudi. Sans doute cela s’arretera la, et la guerre de L’Amerique sera pour les Européens  ce qu’etoient pour les Anciens Romains les Combats des Gladiateurs (oeuvr. xii p. 25.)In a letter to Volatire 18 Juin 1776—which ought to have been placed first “Vous me faites trop d’honneur (parlant de Landgrave de Hesse) de m’attribuer son education: S’il etoit sorti de mon ecole, il ne se feroit pas fait Catholique, et n’auroit pas vendu ses sujets aux Anglois, comme on vend du betail, pour les faire egorger—La passion d’un interet sordide est L’unique cause de cette demarche. Je plains ces pauvres Hessois, qui termineront aussi malheureusement, qu’inutilement leur carriere en amerique (oeuv. xiii. 391) sur ce que D’alembert demandoit ce que S.M. pensoit de la Conduite Politique et militiare des Anglois, et de manoeuvres de Washington” oeuv. xii. 83
the king answer’d him 13 aug. 1777. “qu’ils ont peché contre la bonne foi en ne tenant pas leur Colonies Le Pacte, tel qu’ils l’avoient fait avec elles; en declarant mal adroitement, et contre les regles de la prudence, la guerre a un des leur membres, dont il ne pourroit resulter que de mal pour eux; parce qu’ils ont ignoré stupidement la force de ces Colonies, et se sont imaginés, que le General Gage les pourroit soumettre avec 5 ou 6000 hommes, qu’il commandoit; qu’ils ont pris des troupes a leur solde, sans avoir songé aux vaisseaux, qui devoient les transporter en Amerique; qu’ils ont acheté sur le marché de Londres les provisions et vivres pour cette armee, qui devoit combattre en Pensylvanie, enfin il n’y a que des fautes a reprocher a ces Insulaires. Pourquoi ont ils separé a la distance de trois cent mille le corps, que Carleton commandoit, et celui a la tete duquel est maintenant Bourgoÿne? comment ces corps pouvoient ils dans cet eloignement se porter des secours mutuels, falloit il encore dans une telle situation se brouiller, de gaiete du coeur avec les Russes, indisposer les Hollandois par leur insolente arrogance, et multiplier le nombre de leur ennemis par leur mauvaise conduite? au reste, je commence de vous delcarer, que les voiles epais, qui cachent L’avenir, les derobent si bien a mes yeux qu’a ceux des autres; mais si je voulois, a L’exemple de Ciceron, prevoir ce que certaines circonstances semblent annoncer, je pourrois peut-etre hasarder de dire, qu’il paroit que les Colonies se rendront independantes, parce que cette campagne ne les ecrasera pas, que le Gouvernement des Gott–dams aura de la peine a fouiller dans les bourses des Particuliers pour fournir a la campagne prochaine, qu’entre ceci et le printemps prochain la guerre sera declaré entre La France et L’angleterre—Voilà des reves &.—he answers not a word with respect to Washington—Il (5 oct. 1777) faudroit en faire prendre au Parlement D’angleterre (il parle d’un remede contre les morsures d’un chien enragé, car il semble que quelque chien enragé la mordu. Ces gens se conduisent comme des insenses—vous aurez surement la guerre avec les Gott–dams. Ces colonies viendront independantes. xii. 94/95Pardon me, if I abuse of your time: It is the ensemble, what is found in Fred: works concerning America, can it be, procure me the perusal of Davila’s discourses, and Danima’s Revolutions of Greece and Italy. translated—of original—I shall return them with thanks.Allow me one question more—Is there not an incongruity in the Signatures of the acts of Congres—by the Vice–President and President of the Senate? It is a double titulature—both Significant—but the last, as it seems, the only proper—in the Legislative relation—the forst the title of denomination by Excellence, of the second magistrate of the union—favor me with the continuance of your remembrance—then I am with the highest consideration / your Excellency’s devoted Srt. 


V. D. Kemp